Citation Nr: 0021454	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date for a total 
compensation rating based on individual unemployability.  








REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney





INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.  

By a rating decision dated in September 1989, the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana, granted service connection for residuals of shell 
fragment wounds of the veteran's skull with retained metallic 
foreign bodies, effective from February 1, 1989, and rated 
the condition as 10 percent disabling, effective from the 
same date.  The veteran appealed for an earlier effective 
date for the grant of service connection for residuals of the 
shell fragment wounds.  In November 1990, the Board of 
Veterans Appeals (Board) denied his appeal.  A motion for 
reconsideration of that decision was later made on behalf of 
the veteran, and in March 1994, the Board affirmed the prior 
decision.  

In August 1995, the veteran submitted additional information 
for the purpose of reopening his claim for an earlier 
effective date for compensation for the service-connected 
residuals of shell fragment wounds of the skull.  In a May 
1996 rating decision, the regional office held that the 
additional information was not new and material and was thus 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  In a January 1998 rating decision, the 
regional office granted a total compensation rating based on 
individual unemployability, effective from December 13, 1996.  
The effective date was later changed to December 3, 1996.  
The veteran appealed for an earlier effective date for the 
grant of that benefit.  In a decision dated in August 1999, 
the Board upheld the regional office as to both issues.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in January 2000, the Court vacated the Board's 
decision with respect to the issue of entitlement to an 
earlier effective date for a grant of a total compensation 
rating based on individual unemployability and remanded the 
matter to the Board for further proceedings consistent with a 
joint motion of the parties filed with the Court.  Pursuant 
to the joint motion, the Court dismissed the veteran's appeal 
with respect to the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to an earlier effective date for compensation for residuals 
of shell fragment wounds of the skull.  Copies of the Court's 
Order and the joint motion have been placed in the claims 
file.  

In April 2000, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the appellant's appeal 
within 90 days of the date of the Board's letter.  The 
attorney-representative did not respond.  Accordingly, the 
Board will proceed on the record.  


FINDINGS OF FACT

1.  On December 3, 1996, the veteran submitted a claim of 
entitlement to a total compensation rating based on 
individual unemployability.  

2.  In January 1998, the regional office granted a total 
compensation rating based on individual unemployability, 
effective from December 13, 1996.  The effective date was 
later changed to December 3, 1996.  

3.  It was factually ascertainable when the veteran was 
examined by VA on September 14, 1996, that he was 
unemployable as a result of his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for an effective date of September 14, 1996, for 
the grant of a total compensation rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 3.400, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Entitlement to a total compensation rating 
based on individual unemployability, however, must be 
established solely on the basis of impairment arising from 
service-connected disorders.  Blackburn v. Brown, 4 Vet. 
App. 395, 398 (1993).  

The evidence in this case reflects that in a December 1996 
rating decision, the combined rating for the veteran's 
service-connected disabilities was increased from 30 percent, 
effective from February 1, 1989, to 50 percent, effective 
from May 2, 1996.  The service-connected disabilities were as 
follows:  Residuals of a right ankle sprain, rated 20 percent 
disabling; residuals of a fragment wound of the left orbital 
area, rated 10 percent disabling; residuals of a fragment 
wound of the right cheek, rated 10 percent disabling; scars 
of the scalp from lacerations and helmet fragments, rated 
10 percent disabling; residuals of a concussion with 
headaches, rated 10 percent disabling; tinnitus, rated 
10 percent disabling; and defective hearing, rated 
noncompensably disabling.  

On December 3, 1996, the veteran submitted a claim for a 
total compensation rating based on individual 
unemployability.  He indicated that he had completed the 
equivalent of a high school education.  He stated that he had 
last worked on a full-time basis in January 1984.  He related 
that since that time, he had had part-time employment.  

In a January 1998 rating decision, the evaluation for 
residuals of a concussion with headaches was increased from 
10 percent to 50 percent disabling, effective from December 
1996.  The combined rating for the veteran's service-
connected disabilities was increased from 50 percent to 
70 percent, effective from December 1996.  The veteran was 
found to be entitled to a total compensation rating based on 
individual unemployability, effective from December 13, 1996.  
The effective date for the grant of a total compensation 
rating based on individual unemployability was later changed 
to December 3, 1996.  

The effective date of an award of increased compensation, 
including a total compensation rating based on individual 
unemployability, is the earliest date that it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

The evidence of record shows that the increased rating for 
headaches to 50 percent, effective from December 1996, was a 
crucial component in finding the veteran to be unemployable 
from December 3, 1996.  However, the findings on VA 
examination in January 1997 regarding the veteran's headaches 
were essentially unchanged from the findings regarding the 
severity of his headaches that were elicited when he was 
examined by VA on September 14, 1996.  It was then reported 
that the veteran had headaches that were located in the 
occipital area and radiated over the frontal area.  These 
headaches were felt to be most likely secondary to retained 
helmet fragments from his gunshot wound.  His headaches 
appeared to occur about three to four times a week and 
affected the veteran for about two to three hours.  

When examined by VA in January 1997, it was reported that the 
veteran had headaches that occurred approximately three to 
four times a week.  The headaches started in the back of his 
head and worked up to the front part of his head.  He said 
that he usually was quite bothered by these headaches and 
needed to take time out of two to three hours before the pain 
seemed to would subside.  He stated that he had had these 
headaches ever since the gunshot wound to the back of his 
head.  The headaches were again attributed to the gunshot 
wound of his head.  

There is thus medical evidence of record making it factually 
ascertainable that the veteran was unemployable due to 
service-connected disabilities as of September 14, 1996.  
However, there is no evidence for the remainder of the year 
preceding December 3, 1996, that the veteran was unemployable 
due solely to his service-connected disabilities.  The 
earliest evidence of the severity of the headaches resulting 
from the veteran's service-connected shell fragment wounds, 
and thus the earliest showing of the severity of his overall 
disability picture, was on the above-mentioned September 1996 
VA examination.  It follows that an effective date of 
September 14, 1996, but no earlier, is warranted for the 
grant of a total compensation rating based on individual 
unemployability.  


ORDER

An effective date of September 14, 1996, for the grant of a 
total compensation rating based on individual unemployability 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

